Citation Nr: 0610613	
Decision Date: 04/13/06    Archive Date: 04/26/06	

DOCKET NO.  05-33 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for lymphoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1944 to April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
VARO in Sioux Falls, South Dakota, that denied entitlement to 
the benefits sought.

The appeal is REMANDED to the RO by way of the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran should further action be required.


REMAND

In a faxed communication to the Board in early March 2006, 
the veteran indicated that he wanted a videoconference 
hearing with a Veterans Law Judge.  

A hearing on appeal will be granted if an appellant, a 
veteran, or their representative, expresses a desire to 
appear in person.  38 C.F.R. § 20.700 (2005).  In view of the 
veteran's request for a Board hearing, and in order to ensure 
full compliance with due process requirements, a 
videoconference hearing should be scheduled in accordance 
with the veteran's wishes.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. §§ 20.700, 20.703, 20.704 (2005).

Accordingly, the case is REMANDED for the following:

Schedule the veteran for a hearing by a 
videoconference before a Veterans Law 
Judge at the RO.  38 U.S.C.A. § 7107.  A 
copy of the notice to the veteran of the 
scheduling of the hearing should be 
placed in the record, keeping in mind the 
30-day advanced notice requirements 
specified at 38 C.F.R. § 19.76 (2005).  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



